Citation Nr: 1431876	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-17 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for fractures of the right 5th metacarpal.

2.  Entitlement to service connection for a dental disability (claimed as a chipped tooth) for compensation purposes.

3.  Entitlement to education benefits in excess of the 40 percent level under the provisions of Chapter 33, Title 38, United States Code (Chapter 33 or Post-9/11 GI Bill).

4.  Entitlement to VA medical care benefits.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty in the Army Reserves from April 2007 to August 2007, and had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) until February 2010.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO), as well as from a September 2011 administrative decision of the St. Louis, Missouri RO, and an October 2011 administrative decision of the Denver, Colorado VA Health Care System.  The record is now in the jurisdiction of the Denver RO.  On the Veteran's July 2011 VA Form 9, he requested a Travel Board hearing, and was scheduled for such hearing in June 2014; in June 2014, he cancelled his hearing request.

By correspondence dated in October 2012, the Veteran's former attorney withdrew his representation of the Veteran.  The Veteran has not since appointed a new representative; therefore, the Board concludes that he is proceeding pro se.

A claim of service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As the current issue of service connection for a dental disability stems from an adverse determination by the RO, the dental issue addressed herein is limited to service connection for compensation purposes.  The claim for VA outpatient dental treatment is REFERRED to the AOJ for further referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.

In addition, the issues of service connection for an eye disability and entitlement to basic eligibility for VA home loan benefits have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of service connection for a dental disability for compensation purposes, entitlement to education benefits in excess of at the 40 percent level under Chapter 33, and entitlement to VA medical care benefits, are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran first fractured his right 5th metacarpal when he fell outside on ice at his home on April 16, 2008; he was not on active duty orders or reserve duty on that date.

2.  The Veteran again fractured his right 5th metacarpal when he picked up heavy luggage at a Washington, DC airport on July 9, 2008; he was absent without official leave (AWOL) from annual training orders on that date.

3.  The right 5th metacarpal fractures sustained by the Veteran, (residuals of which he seeks to have service connected) were not sustained in line of duty.


CONCLUSION OF LAW

Service connection for residuals of fractures of the right 5th metacarpal is not warranted.  38 U.S.C.A. §§ 101(22), (23), (24), 105(a), 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(m), (n), 3.6, 3.301, 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim for service connection.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative (if applicable) of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of this claim prior to its initial adjudication.  A September 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  A September 2013 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran responded and further development was completed.  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's Reserve service treatment records (STRs), service personnel records (SPRs), and pertinent postservice treatment records have been secured.  [VA also made additional efforts to obtain all of the Veteran's active duty STRs, but received a negative response from the relevant service department.  The Board has determined that VA's development in this regard has been exhaustive, and that any further attempts at development for this information would be fruitless.]  No examination or medical opinion regarding the right 5th metacarpal is necessary, because absent any competent evidence suggesting that the Veteran's right 5th metacarpal disability was incurred in line of duty, a medical nexus opinion is not warranted, as even the low threshold standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for fractures of the right 5th metacarpal, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to the matter being decided is met.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the Veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard of the United States.  38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event  in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The evidence of record documents that the Veteran first fractured his right 5th metacarpal when he fell outside on ice at his home on April 16, 2008.  His SPRs reflect that he was not on active duty orders or reserve duty on that date, and he has not contended otherwise.

The Veteran's SPRs also reflect that he was received orders to be on annual training from July 8, 2008 to August 1, 2008.  He was scheduled to fly to Washington, DC to report for annual training duty at Fort Belvoir, Virginia on July 8; however, on July 8, he contacted a military authority to report that his flight had been canceled (which was a false statement, as the flight was delayed but not canceled).  Thereafter, the Veteran was not heard from (and was unable to be contacted) by military authorities from July 8 until he arrived for duty at Fort Belvoir on July 11.  He later reported that he had instead taken the flight to Washington, DC on July 9, and that he had again fractured his right 5th metacarpal when he picked up heavy luggage at the Washington airport on the evening of July 9.  He did not seek medical treatment for this injury until his unit commander sent him to have his hand examined at DeWitt Hospital on July 11, at which time the right 5th metacarpal fracture was confirmed.  A DA Form 2173 (Statement of Medical Examination and Duty Status) documents that the July 9, 2008 fracture was considered to not have been incurred in line of duty because the Veteran was AWOL from annual training orders on the date when the fracture occurred, and the AWOL materially interfered with the performance of his military duty in that he was not able to perform translations for time sensitive documents.  Thereafter, reserve STRs document the Veteran's subsequent complaints of right hand pain.  [The Board notes that the Veteran's discharge from the Army Reserve has been upgraded to honorable.]

As outlined above, to establish entitlement to service connection and compensation for a specific disability it must be shown that the disease or injury that resulted in the disability was incurred in or aggravated by active military, naval, or air service "in line of duty."  38 U.S.C. §§ 101(16), 105(a), 310; see also 38 C.F.R. §§ 3.1(k), 3.1(m), 3.301(a).  The term "in line of duty" means "an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the [V]eteran's own willful misconduct."  38 C.F.R. § 3.1(m); see also 38 U.S.C. § 105(a); 38 C.F.R. § 3.301(a).

When the service department has made a finding that the injury, disease, or death was incurred in line of duty, or a finding that the injury, disease, or death was not due to misconduct, the finding "will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs."  38 C.F.R. §§ 3.1(m) and 3.1(n).

The service department made an official finding that, while the two fractures of the right 5th metacarpal were not due to willful misconduct, they were not incurred in line of duty.  The Board must now make its own determination as to whether such injuries were incurred in line of duty for VA compensation purposes.

For purposes of VA benefits, line of duty requirements are not met if, at the time of the injury or disease, the Veteran was (1) absent without leave which materially interfered with the performance of military duty; or (2) confined under a sentence of court-martial involving an unremitted dishonorable discharge.  38 U.S.C. § 105(b); see also 38 C.F.R.§ 3.1(m).  (As the Veteran received an honorable discharge, (2) cannot apply.)

Regarding the April 16, 2008 fracture of the right 5th metacarpal, the Board finds that because the Veteran was not on active duty orders or reserve duty training on that date, the April 16, 2008 fracture was not incurred in line of duty.

Regarding the July 9, 2008 fracture of the right 5th metacarpal, while the Veteran has argued that he was on ACDUTRA on the date of such injury, the Board agrees with the finding of the service department that the Veteran was AWOL on that date.  As indicated above, he did not report for ACDUTRA on July 8 as scheduled, and did not contact (or allow himself to be contacted by) any military authorities from July 8 until he reported for ACDUTRA on July 11.  Thus, the service department correctly found that the Veteran was AWOL on July 9 and 10.  Furthermore, the Board agrees with the finding of the service department that the Veteran's AWOL status materially interfered with his performance of his military duty, as his two days of missed ACDUTRA on July 9 and 10 caused him to not be able to perform his assigned duties (translations of time sensitive documents).  Therefore, the Board finds that the July 9, 2008 fracture was not incurred in line of duty.
As the preponderance of the evidence establishes that the Veteran's fractures of the right 5th metacarpal in April and July 2008 were not sustained "in line of duty", service connection for residuals of such injuries is not warranted; hence, the appeal in this matter must be denied.


ORDER

The appeal seeking service connection for fractures of the right 5th metacarpal is denied.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA with respect to the matters remaining on appeal.

Service Connection for Dental Disability for Compensation Purposes

The Veteran contends that, while on ACDUTRA on July 29, 2008 at Fort Belvoir, Virginia, he chipped a tooth eating beef stew at the Fort Belvoir dining hall.  In a September 2009 statement in support of his claim, he alleged that he visited the dental clinic at Fort Belvoir the next day (i.e., July 30, 2008).  [His SPRs reflect that he was summoned to be on annual training orders from July 8, 2008 to August 1, 2008.]

A July 2007 STR (while the Veteran was on active duty) documents that he was seen for follow-up after having teeth pulled; his gums were noted to be swollen and painful, and the assessment was "Odontology Dental Disorders."  VA has already exhausted all attempts to obtain all of the Veteran's active duty STRs (i.e., from April 2007 to August 2007); however, records of treatment at Fort Belvoir's dental clinic on July 30, 2008 (while the Veteran was on ACDUTRA) are not associated with the record, and may be available.  Development for such records is necessary.
In addition, records of any VA or private dental evaluation or treatment the Veteran received during the pendency of the instant claim may contain  pertinent information (and must be sought with his cooperation).  

Additional Education Benefits under Chapter 33 and VA Medical Care Benefits

In October 2011 written statements, the Veteran expressed disagreement with the 40 percent level assigned for the award of education benefits under Chapter 33 by a September 2011 administrative decision, and with the denial of VA medical care benefits by an October 2011 administrative decision.  The AOJ has not issued statements of the case (SOCs) addressing these issues, as required, and the Board must remand the matters for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that it will have full jurisdiction in these matters only if the Veteran perfects an appeal by timely filing a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for exhaustive development to secure for the record the clinical records of the dental treatment the Veteran received at the Fort Belvoir dental clinic on July 30, 2008 (while he was on ACDUTRA).  If such records are unavailable, the file must be so annotated; and the Veteran must be so notified; and the scope of the search must be noted in the record.

2.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for dental disability during the period of the current claim, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all providers identified.  The AOJ should also secure complete copies of the clinical records of any VA dental treatment the Veteran has received.

3.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by the additional evidence received (including obtaining a medical opinion if necessary to evaluate the additional evidence), and then review the record and readjudicate the issue of entitlement to service connection for a dental disability for compensation purposes.  If such benefit remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran the opportunity to respond before the case is returned to the Board.

4.  The AOJ must also arrange for issuance of appropriate  SOCs addressing the issues of entitlement to Chapter 33 education benefits in excess of at the 40 percent level and entitlement to VA medical care benefits, and advise the Veteran of the period of time afforded for submission of a substantive appeal.  If a timely substantive appeal is received, these issues should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


